Citation Nr: 0319640	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  00-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.    Entitlement to service connection for an acquired 
psychiatric disorder (excluding post-traumatic stress 
disorder).

2.    Entitlement to service connection for residuals of 
colon cancer surgery.

3.    Entitlement to service connection for post-traumatic 
stress disorder.

4.    Entitlement to service connection for stomach cancer.

5.    Entitlement to service connection for back disorder.

6.    Entitlement to service connection for arthritis.

7.    Entitlement to service connection for bilateral hearing 
loss.

8.    Entitlement to service connection for loss of voice.

9.  Entitlement to service connection for irritable bowel 
syndrome.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to service connection for prostate cancer.

12.  Entitlement to service connection for organic brain 
disorder.

13.  Entitlement to service connection for substance abuse.

14.  Entitlement to service connection for skin disorder.

15.  Entitlement to service connection for gastroesophageal 
reflux disease.

(The issues of entitlement to service connection for a 
bilateral foot disorder and left indirect inguinal hernia, 
and entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for residuals of colon cancer 
surgery will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio. 


FINDINGS OF FACT

1.    The competent medical evidence shows that the veteran 
is currently diagnosed with major depressive disorder, but 
there is no competent medical evidence linking the post-
service diagnosed disorder to service.   

2.    The competent medical evidence shows that the veteran 
currently has residuals from colon cancer surgery he 
underwent after service, but there is no competent medical 
evidence linking the post-service diagnosed disease to 
service.   

3.    The medical and other evidence of record does not 
indicate that the veteran has post-traumatic stress disorder 
as a result of in-service stressors.

4.    The competent medical evidence shows that the veteran 
is not currently diagnosed with stomach cancer.

5.    There is no competent medical evidence of record that 
links the currently diagnosed low back disorder manifested by 
low back pain and degenerative joint and disc disease to 
service.  

6.    There is no competent medical evidence of record that 
links the currently diagnosed arthritis of the right ankle to 
service.

7.    The competent medical evidence does not show that the 
veteran currently has a bilateral hearing impairment as the 
result of exposure to acoustical trauma during service.  

8.  The evidence of record shows that the veteran currently 
has use of his voice and the evidence of record shows that 
the event that caused temporary loss of the use of his voice 
did not occur until many years after the veteran's discharge 
from service.  

9.  There is no competent medical evidence of record that 
shows that the currently diagnosed probable irritable bowel 
syndrome first manifested during service.   

10.  There is no competent medical evidence of record that 
shows that the currently diagnosed hypertension first 
manifested during service.  

11.  There is no competent medical evidence of record that 
shows that the veteran is currently diagnosed with prostate 
cancer.  

12.  There is no basis upon which service connection for an 
organic brain disorder manifested by mental retardation may 
be established.  

13.  Service connection has not been established for any 
disability; applicable law precludes an award of VA 
compensation for an alcohol abuse disability that is not 
secondary to or a symptom of a service-connected disability.

14.  There is no competent medical evidence of record that 
shows that the currently diagnosed skin disorder first 
manifested during service.     

15.  There is no competent medical evidence of record that 
shows that the currently diagnosed gastroesophageal reflux 
disease first manifested during service.   


CONCLUSIONS OF LAW

1.    An acquired psychiatric disorder (excluding post-
traumatic stress disorder) was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

2.    Residuals of colon cancer surgery were not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

3.    Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2002).

4.    Stomach cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

5.    A low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

6.    Arthritis of the right ankle was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

7.    Bilateral hearing loss was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

8.    Loss of voice was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

9.  Irritable bowel syndrome was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

10.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2002).  

11.  Prostate cancer was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

12.  An organic brain disorder was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

13.  The claim of entitlement to service connection for 
alcohol abuse has no legal merit.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

14.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2002).

15.  Gastroesophageal reflux disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 

During the pendency of this appeal, there was a change in the 
law pertaining to veteran's benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA) redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  The Board finds that the requirements under the new 
laws and regulations have been substantially met.  The 
November 1999 and March 2002 rating decisions, January 2000 
and September 2002 Statements of the Case, August 2000, May 
2001, July 2001, September 2002, and October 2002 
Supplemental Statements of the Case, and June 2001 RO letter, 
together have provided the veteran with adequate notice as to 
the information and evidence needed to substantiate his 
claims and the reasons the claims were denied.  These 
documents have provided the veteran with notice of the laws 
and implementing regulations of the VCAA.  These documents 
have provided the veteran with notice of VA's duties and the 
division of responsibilities between VA and the veteran under 
the VCAA.  These documents have provided the veteran with 
notice of the basic requirements for establishing entitlement 
to service-connected benefits.  According to VA Form 119, in 
March 2002, the RO personally contacted the veteran and 
informed him of the VCAA and informed him that the RO would 
assist him with obtaining any additional evidence he believed 
would help substantiate his claims.  The veteran indicated 
that he did not have additional evidence to submit.  The 
Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that the RO has made satisfactory efforts to 
ensure that all relevant evidence has been associated with 
the claims file.  The veteran has submitted numerous letters.  
In each letter, the veteran directs VA's attention to his 
service medical records and/or treatment records from VA 
Medical Center (VAMC) Cleveland as evidence that he currently 
has the claimed disabilities and that the claimed 
disabilities are related to his service.  At times, the 
veteran included copies of the said records with his letters.  
Accordingly, the RO retrieved the veteran's service medical 
records and VAMC treatment records.  The RO also retrieved 
relevant service personnel records.  A VA Form 119 dated in 
October 2002 shows that the veteran contacted the RO and 
indicated that he had no further evidence to submit.  
Thereafter, the RO scheduled the veteran for a 
videoconference before the undersigned, which was held in 
January 2003.  At the hearing, there was no indication from 
the veteran that he received medical treatment from any other 
medical facility, government or private, other than the VAMC 
in Cleveland.  

The Board notes that VA's duty to assist includes providing a 
thorough and contemporaneous medical examination of the 
veteran or obtaining a medical opinion when such is necessary 
to make a decision on a claim. 38 U.S.C.A. § 5103A(d) (West 
2002).  With respect to the claimed disabilities addressed in 
this decision, the Board notes that the evidence does not 
show that a VA examination or medical opinion is necessary to 
make a decision on any of the claims for reasons that will be 
explained in detail below.  Based on the foregoing, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  All relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  


1.  Acquired Psychiatric Disorder (excluding Post-Traumatic 
Stress Disorder)

Service medical records show that the veteran entered service 
with no diagnosed acquired psychiatric disorder.  On the 
induction Report of Medical History, the veteran reported a 
positive response to the inquiries of whether he ever had or 
had now soaking sweats (night sweats), frequent trouble 
sleeping, depression or excessive worry, and episodes of bed-
wetting.  In the summary portion of the Report, the service 
examiner noted that the veteran reported that he worried on 
occasion, experienced difficulties with sleeping, wetted the 
bed in the past, and experienced night sweats on occasion.  A 
July 1967 record shows that the veteran presented at a clinic 
with multiple physical complaints, during which time he also 
complained that he was very nervous.  No acquired psychiatric 
disorder was diagnosed at that time or at the veteran's 
separation examination.  The separation Report of Medical 
History noted no relevant complaints.

At the hearing, the veteran testified that he saw a 
psychiatrist for depression during service and he claimed 
that the service psychiatrist informed him that he did not 
have depression.  The veteran then clarified his testimony 
and maintained that he actually only had thoughts of suicide 
and that his mother's illness placed a lot of stress on him.  
In response to questions as to whether the veteran had ever 
been diagnosed with a nervous disorder during service or 
treated within one year after service for any psychiatric 
disorder, the veteran responded in the negative.  The veteran 
then indicated that he had been treated continuously since 
service for major depression.  In response to the question as 
to whether any of his psychiatrists had ever rendered a nexus 
opinion that his depression was in any way related to service 
or any events that happened in service, the veteran provided 
no direct response ("about my mother when I was in all this 
stress going through that time..., my hardship discharge ... 
and then about my suicide.").

Social Security Administration (SSA) records show that 
disability benefits were awarded to the veteran beginning in 
May 1992 due to a mental disorder.  VA treatment records 
dated in October 2000 show that the veteran provided a 
history that his stepfather hated him and abused him both 
emotionally and physically.  The veteran was diagnosed with 
depressive disorder not otherwise specified.  VA treatment 
records show that the veteran attended group therapy sessions 
from October 2000 to March 2001.  VA treatment records also 
show that the veteran participated in the Stress and Pain 
Management Group.  In a February 2001 letter from the 
veteran's VA addictions counselor, he indicated that the 
veteran was being treated for depression by Dr. P.J. and his 
current diagnoses included depressive disorder not otherwise 
specified.  

The competent medical evidence shows that the veteran is 
currently diagnosed with an acquired psychiatric disorder-
major depressive disorder.

The service medical records show that the veteran complained 
of nervousness on one occasion, but no acquired psychiatric 
disorder was diagnosed at that time.  On the clinical 
examination for separation from service, no psychiatric 
disorder was identified.  Thus, there is no competent medical 
evidence that shows that the veteran suffered from an 
acquired psychiatric disorder due to an incident of service.  
The veteran's DD Form 214 shows that the veteran received a 
discharge for hardship, but this is not competent medical 
evidence that the veteran acquired a psychiatric disorder due 
to an incident of service.  If anything, the evidence tends 
to show that any disturbances in the veteran's mood were 
related to factors not related to service, such as the 
reported history of abuse from the veteran's stepfather and 
his mother's illness.

There is also no competent medical evidence that links the 
veteran's currently diagnosed psychiatric disorder to an 
incident or incidents of service.  Although the veteran 
contends that his current psychiatric disorder is related to 
his service, as a layman he is not competent to offer 
opinions on medical causation and, moreover, the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As there is no evidence of any treatment or findings 
of an acquired psychiatric disorder during service or at the 
separation examination, any opinion now relating his current 
psychiatric disorder to service would be based on history as 
provided by the veteran, as opposed to objective 
documentation.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  For this reason, the Board finds that there is no 
basis for obtaining a VA opinion regarding the etiology of 
the veteran's currently diagnosed psychiatric disorder as 
there is no reasonable possibility that such an opinion, 
based on unsubstantiated history, would substantiate his 
claim.  The weight of the evidence is against the veteran's 
claim.  Accordingly, service connection for an acquired 
psychiatric disorder is not warranted.


2.  Residuals of Colon Cancer Surgery

The service medical records show no complaints of or findings 
of colon cancer
during service.  Thus, there is no competent medical evidence 
that shows that the veteran's colon cancer first manifested 
during service.

VA treatment records show that the veteran was first 
diagnosed with colon cancer in 1999, for which he underwent a 
right hemicolectomy for right cecal mass in November 1999.  
VA treatment records show no recurrence of colon cancer but 
do show a residual abdominal incisional hernia.

There is no competent medical evidence that links the 
veteran's diagnosed colon cancer and residual abdominal 
incisional hernia, first shown approximately 32 years after 
service, to any incident or incidents of service.  The 
veteran is not competent to offer a medical opinion that he 
possibly had colon cancer during service but that it went 
undetected and, moreover, the Board may not accept his 
unsupported lay speculation with regard to medical issues.  
Espiritu, 2 Vet. App. at 494-95.  As there is no evidence of 
any treatment or findings of colon cancer during service or 
at the separation examination, any opinion now relating 
residuals of his colon cancer to service would be based on 
history as provided by the veteran, as opposed to objective 
documentation.  LeShore, 8 Vet. App. at 409.  For this 
reason, the Board finds that there is no basis for obtaining 
a VA opinion regarding the etiology of the veteran's colon 
cancer as there is no reasonable possibility that such an 
opinion, based on unsubstantiated history, would substantiate 
his claim.  The weight of the evidence is against the 
veteran's claim.  Accordingly, service connection for 
residuals of colon cancer surgery is not warranted.


3.  Post-Traumatic Stress Disorder

The veteran contends that he should be service-connected for 
PTSD because he currently has PTSD as a result of stress he 
experienced over concern for his ailing mother and thoughts 
of the servicemen who died in Vietnam during his service.  He 
also claimed that his sexual abuse as a child was a stressor 
event.  In a November 2002 letter from VA Dr. A.C.J., he 
indicated that during sessions in the Pain Clinic stress and 
pain management group, the veteran repeatedly discussed 
stressors that he reported began in 1967 during service.  Dr. 
A.C.J. related that the veteran stated that his mother was 
disabled due to mental retardation and severe arthritis, and 
that he was significantly impacted by having left her alone 
with his stepfather who was physically abusive toward him and 
his mother.  The veteran also reported one suicide attempt 
about 30 years ago following discharge from the military and 
problems with depression since then.  The Board notes that in 
some letters submitted by the veteran, he contended that the 
fact that he was discharged from service for hardship was 
proof that he was worried about his mom.  On the induction 
Report of Medical History, the veteran did provide a positive 
history of arthritis for his mom.  In other letters submitted 
by the veteran, he contended that he should have been given a 
medical discharge due to residuals from his June 1967 surgery 
that eventually resulted in the assignment of a permanent 
physical profile of "3."  The veteran contended that 
service personnel "tricked" him into agreeing to a hardship 
discharge.  Thus, there are varying explanations of the 
circumstances surrounding the veteran's separation from 
service.  

Regulation 38 C.F.R. § 3.304(f) (2002) sets forth the three 
elements required to establish service connection for post-
traumatic stress disorder (PTSD).  For service connection to 
be awarded for PTSD, the record must show:  (1) a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. § 
4.125(a) (2002); (2) medical evidence of a causal nexus 
between diagnosed PTSD and the claimed in-service stressor; 
and (3) combat status or credible supporting evidence that 
the claimed in-service stressor actually occurred.

The veteran's DD Form 214 indicates that he was a trainee and 
that he was awarded the National Defense Service Medal and 
Marksman (Rifle M-14) badge.  He was not awarded any medal or 
decoration that is indicative of combat status.  His service 
personnel records and DD Form 214 reveal that the veteran 
never served in Vietnam.  Thus, combat status has not been 
established by the objective evidence of record.  38 U.S.C.A. 
§ 1154(b) (2002); 38 C.F.R. § 3.304(d) (2002).

VA treatment records first note a diagnosis of PTSD in 2002-
although not rendered in accordance with 38 C.F.R. § 4.125(a) 
(2002).  A "Patient Summary" record reflects that the 
veteran was evaluated from November 2002 to December 2002 for 
PTSD and a psychotic disorder.  It was noted that the veteran 
had recurrent and intrusive images of being sexually and 
physically abused as a child.  It was further noted that the 
veteran complained of such symptoms as nightmares, sleep 
impairment, and poor anger control.  

The Board notes that the VA treatment records clearly show 
that the diagnosis of PTSD is not based on any incidents of 
the veteran's military service.  While the veteran contends 
that thoughts of the servicemen who died in Vietnam were a 
stressor event for him, there is no credible supporting 
evidence independent of the veteran's own statements that the 
claimed in-service stressor event actually occurred.  Also, 
the veteran's reported stress with leaving his mother alone 
with his stepfather due to circumstances not related to the 
veteran's military service does not constitute an in-service 
stressor.  Consequently, the veteran's diagnosis of PTSD has 
not been linked by competent medical evidence to in-service 
stressors.  Therefore, the veteran does not meet all three of 
the criteria of 38 C.F.R. § 3.304(f) (2002) for a grant of 
entitlement to service connection for PTSD.


4.  Stomach Cancer

According to testimony elicited from the veteran, the 
veteran's claim for service connection for stomach cancer is 
actually his claim for service connection for colon cancer.  
Service medical records and VA treatment records confirm that 
no cancer of the stomach has ever been diagnosed.  
Accordingly, there is no basis upon which service connection 
for stomach cancer may be established.





5.  Back Disorder

Service medical records show that the veteran entered service 
with no diagnosed back disorder.  On the induction Report of 
Medical History, the veteran reported a positive response to 
the inquiry of whether he ever had or had now recurrent back 
pain.  The veteran also reported a positive response to 
whether he had worn a brace or back support.  No further 
elaboration was provided in the summary portion of the 
report.  On the induction examination report, the service 
examiner noted that the veteran complained of occasional back 
pain but the examiner did not consider it disabling.  A May 
1967 record noted that the veteran presented with multiple 
physical complaints, including back pain.  A June 1967 record 
entry noted that after the veteran's excision of a hydrocele, 
left varicocelectomy, and left hernioplasty, inguinal, he 
complained of pain in the back.  No back disorder was 
diagnosed at that time or at the veteran's separation 
examination.  The separation Report of Medical History noted 
no relevant complaints.

At the veteran's hearing, he clarified that he was claiming 
service connection for a low back disorder.  The veteran 
testified that he strained his back from carrying a soldier 
on his back.

VA treatment records show that in November 2001, the veteran 
complained of low back pain since he underwent surgery in 
service.  A February 2002 record indicated that the veteran 
used a TENS unit.  Treatment records dated in April and 
October 2002 note low back pain as well as extensive 
degenerative process of the lumbar spine and narrowing of the 
L5-S1 disc space.  

The competent medical evidence shows that the veteran is 
currently diagnosed with a low back disorder manifested by 
low back pain and degenerative joint and disc disease.

The service medical records show that while the veteran 
complained of recurrent back pain and reported past use of an 
assistive device for his back, no back disorder was 
identified at the veteran's induction examination.  It is the 
veteran's sworn testimony that he strained his back from 
carrying a serviceman on his back.  In numerous letters 
submitted by the veteran, he maintained that he injured his 
back from carrying many soldiers on his back.  VA treatment 
records show that the veteran maintained that he had 
experienced back pain since he underwent the June 1967 
surgery.  Thus, the veteran has attributed his currently 
diagnosed low back disorder to a back strain and/or a 
residual of surgery he underwent for a genitourinary 
disorder.  Service medical records do not document a back 
strain but do show that the veteran complained of back pain 
on two occasions.  One occasion involved complaints of 
frequent dysuria [later denied], left flank pain, and pain 
that ran into the left testicle-the cause of which was later 
determined to be a large left hydrocele and left variococele.  
The other occasion was after the veteran's June 1967 surgery.  
The service medical records show that back pain was a symptom 
of the presence of a hydrocele, variococele, and hernia, and 
remained a residual symptom after the surgery.  No separate 
and distinct back disorder was diagnosed at that time or 
identified at the veteran's separation examination.  Thus, no 
chronic, separate, and distinct back disorder is shown during 
service.  

Although the veteran has attributed his current low back pain 
to surgery he underwent in service, VA treatment records show 
that the veteran's complaints of low back pain have been 
linked to degenerative joint and disc disease of the lumbar 
spine.  There is no competent medical evidence that the 
current disease process of the low back is related to any 
incident or incidents of service.  The veteran also claims 
that he sustained a back strain from carrying soldiers but no 
back strain is documented in the service medical records.  
The veteran is not competent to render a medical opinion that 
any back strain he might have sustained during service was so 
significant as to result in a chronic back disorder years 
later.  Espiritu, 2 Vet. App. at 494-95.  As there is no 
evidence of any complaints of or treatment for a back strain 
or back disorder apart from an underlying genitourinary 
disorder, and his back was normal at separation, any opinion 
now relating his current back problems to service would be 
based on history as provided by the veteran, as opposed to 
objective documentation.  LeShore, 8 Vet. App. at 409.  For 
this reason, the Board finds that there is no basis for 
obtaining a VA opinion regarding the etiology of the 
veteran's currently manifested back disorder as there is no 
reasonable possibility that such an opinion, based on 
unsubstantiated history, would substantiate his claim.  The 
weight of the evidence is against the veteran's claim.  
Accordingly, service connection for a low back disorder is 
not warranted.  


6. Arthritis

At the veteran's hearing, he clarified that he sought service 
connection for arthritis of the right ankle.  VA treatment 
records show that the veteran is currently diagnosed with 
arthritis of the right ankle.   There is x-ray evidence of 
fusion of the ankle joint with two orthopedic clips 
transfixing the joint.

The service medical records do not document a right ankle 
fracture or show complaints of or findings of arthritis 
during service.  According to the veteran's sworn testimony, 
he injured his right ankle after service.  VA treatment 
records and SSA records confirm that the veteran consistently 
reported a history of a right ankle fracture that occurred 
after his separation from service.  There is a sole VA 
treatment record dated in September 2001 in which the veteran 
is noted to have reported that he sustained a traumatic 
injury 34 years ago (or during service) for which his ankle 
was fused.  All of the veteran's other statements and service 
medical records are contrary to this history.

The weight of the evidence is clearly against the veteran's 
claim.  Accordingly, service connection for arthritis of the 
right ankle is not warranted.


7.  Bilateral Hearing Loss

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2002).  

Audiometric testing conducted at the veteran's induction 
examination revealed that he exhibited pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
-
15
LEFT
15
15
15
-
15

On the induction Report of Medical History, the veteran 
reported a positive response to the inquiry of whether he 
ever had or had now ear, nose, or throat trouble.  In the 
summary portion of the report, the service examiner noted 
that the veteran reported some difficulty with hearing and 
frequent ear aches in the past.  In July 1967, the veteran 
presented with complaints of a sore throat and running ears.  
An examination of the ears revealed a normal right ear and 
cerumen in the left ear.  The service examiner noted an 
impression of upper respiratory infection.  

Audiometric testing conducted at the veteran's separation 
examination revealed that he exhibited pure tone air 
conduction thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
15
LEFT
5
5
5
-
10

The separation Report of Medical History noted no relevant 
complaints.  

At the hearing, the veteran testified that he sustained 
bilateral hearing loss from exposure to artillery.  He 
testified that he went to a service doctor and he was told to 
place cotton in his ears and clean his ears out with a Q-Tip.

A VA treatment record dated in January 2001 noted that a 
comprehensive hearing
test and tympanometry was characterized by inconsistent and 
unreliable responding behavior.  It was noted that the best 
responses seemed to indicate mild left ear high frequency 
sensorineural hearing loss and normal hearing in the right 
ear.  The audiologist noted that the hearing loss should not 
be handicapping.

The service medical records show that audiometric testing 
revealed no loss of hearing during the course of the 
veteran's short period of service.  No acoustical trauma is 
documented in the service medical records.  VA treatment 
records show that the veteran is not currently diagnosed with 
hearing loss in the right ear.  The veteran is also not 
currently diagnosed with hearing loss in the left ear as the 
January 2001 audiologist noted that the hearing test was 
marked by inconsistent and unreliable responding behavior.  
Even when the evidence is construed in the light most 
favorable to the veteran, the noted mild left ear high 
frequency sensorineural hearing loss is not documented until 
34 years after the veteran's discharge from service.  
Consequently, there is no competent medical evidence that 
links a current hearing disability to an incident or 
incidents of service.

The facts of this case do not necessitate the veteran's 
referral for a VA audiological examination and medical 
opinion.  Any hearing impairment demonstrated on audiological 
examination now would be considered too remote from the 
veteran's service.  It follows that any opinion now relating 
hearing loss to service would be based on speculation, as 
opposed to objective documentation and service connection may 
not be based on a resort to speculation or even remote 
possibility.  38 C.F.R. § 3.102 (2002).  Again, no hearing 
loss is documented during service.  The weight of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for bilateral hearing loss is not 
warranted.


8.  Loss of Voice

The service medical records show no complaints of or findings 
of loss of voice during service.  There is an instance in 
July 1967 in which the veteran presented with complaints of a 
sore throat.  The physical examination revealed a slight 
infection of the pharynx.  The impression was upper 
respiratory infection.  Six days later the veteran continued 
to complain of a sore throat absent fever or other upper 
respiratory infection symptomatology.  He indicated that his 
throat primarily bothered him in the morning.  The throat 
examination was negative.  

At the hearing, the veteran's representative explained to the 
veteran that in order to establish service connection for a 
disability the veteran must currently have the disability for 
which the veteran seeks to establish service connection.  It 
was noted that the veteran had the use of his voice.  The 
veteran testified that he had 'surgery on his voice' after 
service.  

VA treatment records note a history of chronic laryngitis and 
show that the veteran underwent a microsuspension direct 
laryngoscopy with biopsy in October 2000. The veteran was 
diagnosed with left true vocal cord nodule.  VA treatment 
records further show that the veteran was referred to speech 
pathology to prevent vocal misuse following excision of the 
vocal cord nodules.  

The evidence of record clearly shows that the veteran 
currently has use of his voice so no current disability is 
shown.  The evidence of record also clearly shows that the 
event that caused temporary loss of the use of his voice did 
not occur until many years after the veteran's discharge from 
service.  The weight of the evidence is against the veteran's 
claim.  Accordingly, service connection for loss of voice is 
not warranted.


9.  Irritable Bowel Syndrome

As a preliminary matter, the Board notes that the veteran 
presented testimony that he believed his irritable bowel 
syndrome was a residual of his colon cancer surgery.  This 
theory of entitlement to service-connected benefits is 
addressed in the veteran's claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for residuals of 
colon cancer surgery.  The following is an analysis of 
whether the veteran is entitled to service-connected benefits 
on a direct basis.  

Service medical records show no complaints of or findings of 
irritable bowel syndrome during service.  A July 1967 record 
noted a complaint of a stomach problem that the veteran 
associated with ingestion of food.  He indicated that he had 
been drinking a lot of milk.  

SSA records contain a November 1992 medical report from Dr. 
B.B. that noted a history of chronic diarrhea. 

VA treatment records dated in November 1991 show that the 
veteran complained of a nervous stomach and diarrhea.  The 
diagnosis was rule out infectious diarrhea.  A December 1991 
record shows that the veteran complained of diarrhea.  A  
September 1992 record shows that the veteran complained that 
he had diarrhea three to five times a day, particularly when 
he consumed milk products.  An August 2000 record shows that 
the veteran complained of diarrhea and constipation but no 
change in bowel pattern.  A physical examination revealed 
that the abdomen was slightly tense with mild guarding in the 
right left quadrant, increased distention, no masses 
palpated, well-healed right transverse abdominal incision, no 
defect felt, and tender to palpation.  A January 2001 record 
noted that the veteran complained of flatus that had been 
relieved with simethacone in the past.  He also complained of 
abdominal discomfort with gas.  A February 2001 record noted 
that the veteran denied any changes in bowel habits, 
diarrhea, or constipation.  A May 2001 record noted that the 
veteran denied that he had constipation and diarrhea.  A 
January 2002 record noted that the veteran complained of 
bowel gas and excessive flatulence for "x" many years.  He 
related that he did not recall a time when he did not have 
gas.  He reported that he was anxious and lactose intolerant 
and that his symptoms were relieved with bowel movement.  He 
further reported that his last colonoscopy was about ten 
months ago and no lesions were shown.  The physical 
examination of the abdomen revealed hyperactive bowel sounds, 
hypertympanic and mild tenderness with palpation.  The 
assessment was the veteran had recurrent gas with no relief 
from simethicone.  The examiner noted probable irritable 
bowel syndrome but could not rule out bacterial overgrowth, 
malabsorption.  A March 2002 record noted an assessment that 
the veteran appeared within normal limits of weight range.  
It was noted that the veteran was consuming several gas 
producing foods and that he needed to reduce intake of fatty 
foods, spicy foods, and caffeine.

The competent medical evidence of record shows that the 
veteran is currently diagnosed with probable irritable bowel 
syndrome.  

There were no impressions of irritable bowel syndrome noted 
in the service medical records, nor was this disorder 
identified at the separation examination.  There is one 
complaint of stomach problems noted in the service medical 
records, in which the veteran indicated that he had been 
drinking a lot of milk.  The veteran was not diagnosed with 
lactose intolerance at that time, or for that matter, 
diagnosed with irritable bowel syndrome.  No chronic gastric 
disorder had its inception or developed over the course of 
the veteran's short period of service.  Thus, there is no 
competent medical evidence that shows that the veteran 
suffered from irritable bowel syndrome or manifestations of 
the same chronic disease during service.   

There is similarly no competent medical evidence that links 
the currently diagnosed irritable bowel syndrome to any 
symptomatology shown in service.  The Board finds that there 
is no basis for obtaining a VA opinion regarding the etiology 
of the veteran's irritable bowel syndrome as there is no 
reasonable possibility that such an opinion would 
substantiate his claim.  There is no evidence that the 
veteran had irritable bowel syndrome during service or at 
separation, so any opinion now relating his irritable bowel 
syndrome to service would be based on speculation, as opposed 
to objective documentation.  Service connection may not be 
based on a resort to speculation or even remote possibility.  
38 C.F.R. § 3.102 (2002).  The weight of the evidence is 
against the veteran's claim.  Accordingly, service connection 
for irritable bowel syndrome is not warranted.


10.  Hypertension

Hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2002). 

At the veteran's induction examination, he had a systolic 
reading of 126 and a diastolic reading of 66.  In June 1967, 
the veteran had a systolic reading of 130 and a diastolic 
reading of 80.  At the veteran's separation examination, he 
had a systolic reading of 108 and a diastolic reading of 72.  

At the hearing, the veteran testified that he was diagnosed 
with high blood pressure about 10 years ago.  He also 
testified that he started taking medication for his blood 
pressure about 10 years ago.  

VA treatment records dated in November 1999 note that the 
veteran reported that he was diagnosed with hypertension in 
approximately 1995.  Treatment records show that the veteran 
is currently diagnosed with hypertension noted to be well 
controlled.   

The competent medical evidence shows that the veteran is 
currently diagnosed with hypertension.  The service medical 
records, however, show no complaints of or findings of 
hypertension during service or at separation.  By the 
veteran's own admission in testimony he provided at the 
hearing and statements made during the course of medical 
treatment, he was not diagnosed with hypertension until many 
years after his discharge from service. 

VA treatment records contain no competent medical evidence or 
suggestion that the veteran's diagnosed hypertension is 
linked to service.  The weight of the evidence is against the 
veteran's claim.  Accordingly, service connection for 
hypertension is not warranted.  


11.  Prostate Cancer

Service medical records show no complaints of or findings of 
prostate cancer during service.  

At the veteran's hearing, he testified that he was informed 
that he had a "high prostate."  The veteran asserted that 
he thought that he had prostate cancer, but he found out that 
he did not have prostate cancer.  

VA treatment records dated in November 1999 note that the 
veteran reported that he was diagnosed with benign prostatic 
hypertrophy in approximately 1995.  Treatment records show 
that the veteran is currently diagnosed with benign prostatic 
hypertrophy.

Thus, the competent medical evidence shows that the veteran 
is currently diagnosed with a benign prostatic hypertrophy 
which by definition means nonmalignant prostatic hypertrophy.  
In the absence of an in-service diagnosis of prostate cancer 
or manifestations of the same chronic disease during service, 
and in the absence of evidence that the veteran is currently 
diagnosed with the disability for which he seeks service 
connection, there is no basis upon which service connection 
for prostate cancer may be established.  The weight of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for prostate cancer is not warranted.  


12.  Organic Brain Disorder

The service medical records show no complaints of a head 
injury or findings of an organic brain disorder during 
service.  On the induction Report of Medical History, the 
veteran reported a positive response to the inquiries of 
whether he ever had or had now frequent or severe headaches 
and whether he had a history of head injury.  In the summary 
portion of the report, the service examiner noted that the 
veteran reported that he had no head injury in the past but 
that he had frequent headaches that were not severe.  The 
separation Report of Medical History noted no relevant 
complaints.

At the veteran's hearing, in response to a question as to 
whether the veteran had a head injury when he was in service, 
the veteran responded in the negative and remarked that his 
IQ was very low.  According to numerous letters submitted by 
the veteran, the veteran seeks service connection for mental 
retardation.  SSA records contain a July 1993 report from Dr. 
I.H. who diagnosed the veteran with mild mental retardation.  

The regulations provide that mental deficiency as such is not 
a disease or injury within the meaning of applicable 
legislation for disability compensation purposes. 38 C.F.R. § 
3.303(c) (2002).  Thus, there is no basis upon which service 
connection for an organic brain disorder manifested by mental 
retardation may be established.  Disability resulting from a 
mental disorder that is superimposed upon mental retardation 
may be service-connected.  38 C.F.R. § 4.127 (2002).  The 
Board notes that the veteran's claims of entitlement to 
service connection for an acquired psychiatric disorder and 
PTSD have been addressed.  

As the Board finds that the weight of the evidence is against 
the veteran's claim, service connection for an organic mental 
disorder is not warranted.  


13.  Substance Abuse

Service medical records show no complaints of or findings of 
a substance abuse problem during service.  During the 
veteran's hospital stay for surgery in June 1967, the veteran 
reported that he did not drink alcoholic beverages or smoke 
and took no drugs other than those prescribed by physicians.    

At the hearing, the veteran's representative said for the 
record that he had previously explained to the veteran that 
compensation benefits were not available for disabilities 
attributable to willful misconduct.  

VA treatment records and a February 2001 letter from the 
veteran's VA addictions counselor show that the veteran 
attended a therapy group for alcohol abuse on a regular basis 
starting in October 2000.  Treatment records dated in October 
2000 show that the veteran provided a history that he started 
drinking at age 5 and it became a problem at age 11.  A 
diagnosis of alcohol dependence with physiological dependence 
was noted.  SSA records contain a July 1993 medical report 
from Dr. I.H. in which he noted that the veteran reported 
that he had been drinking since age 3.  Dr. I.H. reported 
that the veteran related that he was discharged from service 
after five months because of alcohol abuse.  Dr. I.H. 
diagnosed alcohol dependence.  

It is noted by the Board that VA previously imposed a 
temporary stay on adjudication of claims for compensation 
based on alcohol abuse until final review was completed by 
the United States Court of Appeals for the Federal Circuit 
with respect to its decision issued on February 2, 2001, in 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  
Chairman's Memorandum 01-01-13 (Jun. 25, 2001).  As the 
petitions for rehearing in Allen have since been denied by 
the Federal Circuit, see Allen v. Principi, 268 F.3d 1340 
(Fed. Cir. 2001) (en banc order), and the Department of 
Justice has declined to pursue any further appeal, the VA-
wise stay has been lifted, effective as of March 21, 2002.  
Chairman's Memorandum 01-02-02 (Mar. 21, 2002).  In Allen, 
the Federal Circuit held that 38 U.S.C.A. § 1110 does not 
preclude compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  Allen, 237 F.3d 
at 1381.  

The competent medical evidence shows that the veteran is 
currently diagnosed with alcohol dependence.  Service medical 
records are absent any complaints of alcohol abuse during 
service.  According to statements the veteran made during the 
course of treatment of an unrelated disorder during service, 
the veteran started to abuse alcohol prior to service, but 
service medical records are absent any complaints of alcohol 
abuse during service.  In various letters, the veteran 
maintains that he started drinking during service.  
Regardless of the date of onset of the veteran's alcohol 
dependence, under 38 U.S.C.A. § 1110, "no compensation shall 
be paid if the disability is a result of the person's own 
willful misconduct or abuse of alcohol or drugs."  The 
veteran is not service-connected for any disability, so there 
is no basis upon which to consider service connection on a 
secondary basis.  The veteran's claim based on alcohol abuse 
is therefore precluded by law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (providing that in cases where the law 
and not the evidence is dispositive, a claim for VA benefits 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).  Accordingly, service connection 
for substance abuse is not warranted.  

 


14.  Skin Disorder

Service medical records show no complaints of or findings of 
a skin disorder during service.  

According to testimony elicited from the veteran, he could 
not remember if he had a skin disorder when he entered 
service.  

A VA treatment record dated in October 2000 notes that the 
veteran reported a long history of bumps on his face and back 
that he related to his diet.  A physical examination of the 
skin revealed "WDI" and an assessment of rash was noted.  

The competent medical evidence shows some evidence of a 
currently diagnosed skin disorder, but service medical 
records do not document any complaints of skin  problems or 
findings of a chronic skin disorder during service.  On the 
clinical examination for separation from service, the 
veteran's skin was reported to be within normal limits.  
Thus, there is no competent medical evidence that shows that 
the veteran suffered from a chronic skin disorder during 
service.  

There is also no competent medical evidence that links a 
currently diagnosed skin disorder to service.  The veteran is 
not competent to offer an opinion on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, 2 Vet. 
App. at 494-95.  As there is no evidence of any complaints of 
or treatment for a chronic skin disorder during service and 
his skin was clinically evaluated as normal at separation, 
any opinion now relating his current skin problems to service 
would be based on history as provided by the veteran, as 
opposed to objective documentation.  LeShore, 8 Vet. App. at 
409.  For this reason, the Board finds that there is no basis 
for obtaining a VA opinion regarding the identity and 
etiology of the veteran's currently manifested skin disorder 
as there is no reasonable possibility that such an opinion, 
based on unsubstantiated history, would substantiate his 
claim.  The weight of the evidence is against the veteran's 
claim.  Accordingly, service connection for a skin disorder 
is not warranted. 


15.  Gastroesophageal Reflux Disease

As a preliminary matter, the Board notes that the veteran 
presented testimony that he believed his gastroesophageal 
reflux disease (GERD) was a residual of his colon cancer 
surgery.  This theory of entitlement to service-connected 
benefits is addressed in the veteran's claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 2002) for 
residuals of colon cancer surgery.  The following is an 
analysis of whether the veteran is entitled to service-
connected benefits on a direct basis.  

Service medical records show that the veteran entered service 
with no diagnosed gastric disorder.  In July 1967, the 
veteran complained that over the past three months he had 
been having "[illegible]" of the stomach as well as 
frequent burning in the epigastrium.  The veteran indicated 
that the symptoms were fairly constant and food made the 
symptoms worse.  He reported that he had been drinking a lot 
of milk.  The examination was negative.  No gastric disorder 
was diagnosed at that time or at the veteran's separation 
examination.  The separation Report of Medical History noted 
no relevant complaints.  

VA treatment records dated in August 2001 note intermittent 
GERD and a September 2001 record noted a history of GERD.  

The competent medical evidence shows some evidence that the 
veteran is diagnosed with GERD.  

There were no impressions of GERD noted in the service 
medical records, nor was this disorder identified at the 
separation examination.  There is one complaint of burning in 
the epigastrium with a reported three-month history of such 
symptoms noted in the service medical records.  The veteran 
was not diagnosed with a gastric disorder at that time, or 
for that matter, diagnosed with GERD.  No chronic gastric 
disorder had its inception or developed over the course of 
the veteran's short period of service.  Thus, there is no 
competent medical evidence that shows that the veteran 
suffered from GERD or manifestations of the same chronic 
disease during service.   

There is similarly no competent medical evidence that links 
the currently diagnosed GERD to any symptomatology shown in 
service.  The Board finds that there is no basis for 
obtaining a VA opinion regarding the etiology of the 
veteran's GERD as there is no reasonable possibility that 
such an opinion would substantiate his claim.  There is no 
evidence that the veteran had GERD during service or at 
separation, so any opinion now relating his GERD to service 
would be based on speculation, as opposed to objective 
documentation.  Service connection may not be based on a 
resort to speculation or even remote possibility.  38 C.F.R. 
§ 3.102 (2002).  The weight of the evidence is against the 
veteran's claim.  Accordingly, service connection for GERD is 
not warranted.


ORDER

Service connection for an acquired psychiatric disorder 
(excluding post-traumatic stress disorder) is denied.

Service connection for residuals of colon cancer surgery is 
denied.

Service connection for post-traumatic stress disorder is 
denied.

Service connection for stomach cancer is denied.

Service connection for low back disorder is denied.

Service connection for arthritis of the right ankle is 
denied.

Service connection for bilateral hearing loss is denied.

Service connection for loss of voice is denied.

Service connection for irritable bowel syndrome is denied.

Service connection for hypertension is denied.

Service connection for prostate cancer is denied.

Service connection for organic brain disorder is denied.

Service connection for substance abuse is denied.

Service connection for skin disorder is denied.

Service connection for gastroesophageal reflux disease is 
denied.


REMAND

The service medical records show that the veteran entered 
service with a left varicocele not considered disabling.  The 
veteran reported a history of rupture/hernia.  The service 
examiner noted, "no rupture--varicocele."  In May/June 
1967, the veteran was noted to have a left hydrocele and left 
varicocele for which he underwent excision of the hydrocele, 
left varicocelectomy, and left hernioplasty, inguinal.  
Clinical records show that the veteran reported a pre-
existing history of swelling of the left scrotal sac and vein 
collection in the left scrotal area.  The veteran was 
assigned a temporary physical profile of "3" and then later 
assigned to a permanent profile in July 1967 due to the 
veteran's complaints-although it was also the service 
examiner's opinion that the surgery produced good results.   
An August 1967 record entry shows that the veteran complained 
that he experienced too much pain and requested a medical 
discharge.  The physical examination revealed no abnormality.  
The veteran received a hardship discharge shortly thereafter.  

VA treatment records dated in May 2001 note an assessment of 
inguinal hernia.  In July 2001, an examination revealed no 
hernia-although tenderness in the left inguinal canal was 
detected.  An October 2002 record noted an impression of post 
inguinal herniorraphy with recurrence of inguinal hernia.  

The Board finds that in order to decide the veteran's claim 
it is necessary to refer him for a VA examination and medical 
opinion.  It is not entirely clear whether or not the veteran 
entered service with a left indirect inguinal hernia, and if 
the veteran entered service with a left indirect inguinal 
hernia, whether or not service aggravated the disorder.  

VA treatment records show that the veteran underwent a right 
hemicolectomy for right cecal mass in November 1999.  A VA 
treatment record dated in March 2001 notes a diagnosis of 
reducible abdominal incisional hernia at the surgical site 
and notes complaints of hernia discomfort, pain, and gas.  VA 
treatment records also note a probable diagnosis of irritable 
bowel syndrome and gastroesophageal reflux disease.  At the 
videoconference hearing, the veteran testified that his 
irritable bowel syndrome and gastroesophageal reflux disease 
were residuals of his colon cancer surgery.   

The Board finds that in order to decide the veteran's claim 
it is necessary to refer him for a VA examination and medical 
opinion.  It is not entirely clear whether or not the veteran 
incurred an additional disability as the result of the colon 
cancer surgery and if so, whether or not the additional 
disability is due to the fault of VA or an event not 
reasonably foreseeable.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should afford the veteran an 
appropriate examination to ascertain the 
nature, severity, and etiology of any 
genitourinary disorders-to include left 
indirect inguinal hernia-that may be 
present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file [medical 
records start at each yellow bookmarker 
on the left side of each of the case 
files; service medical records are in two 
envelopes in volume I] and offer an 
opinion as to the following:  (i) did the 
veteran clearly and unmistakably enter 
service with pre-existing genitourinary 
disorders and if so, what was the nature 
of the disorders; (ii) if the veteran 
entered service with pre-existing 
genitourinary disorders, was there an 
increase in service symptomatology, and 
if so, did that increase represent a 
chronic worsening or clearly and 
unmistakably represent a natural 
progression of the disorders; and (iii) 
if the veteran did not enter service with 
pre-existing genitourinary disorders, are 
any currently diagnosed genitourinary 
disorders related to any symptomatology 
shown during service?  All opinions 
should be supported by a clear rationale.  
Send the claims folder to the examiner 
for review. 

2.  The veteran should be afforded an 
appropriate medical examination to 
ascertain the identity and etiology of 
any gastroesophageal reflux disease and 
irritable bowel syndrome that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file [medical records start at 
each yellow bookmarker on the left side 
of each of the case files; service 
medical records in two envelopes in 
volume I] and offer an opinion as to the 
following:  

(1)  Whether it is at least as 
likely as not that the veteran 
incurred an additional gastric 
disability as a result of a right 
hemicolectomy for right cecal mass 
performed on November 19, 1999.  
Please comment on the etiology of 
the gastroesophageal reflux disease 
and irritable bowel syndrome, if 
present.  In addition, please also 
comment on the presence of an 
abdominal incisional hernia at the 
surgical site of the right 
hemicolectomy and, if so, whether it 
constitutes an additional 
disability.

(2)  Whether the proximate cause of 
any such  additional disability was 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the 
part of VA in furnishing the 
surgical treatment, or due to an 
event not reasonably foreseeable.  

3.  Arrangements should also be made for 
the veteran's feet to be examined by an 
appropriate specialist.  The examiner 
should be given copies of the veteran's 
service medical records for review in 
conjunction with the examination.  The 
examiner should be specifically asked to 
opine whether any current foot disability 
is related to the symptoms and findings 
noted during service.  

4.  After undertaking any development 
deemed necessary to comply with the VCAA 
in addition to that specified above, the 
RO should review the expanded record.  
Thereafter, the RO should readjudicate 
the claims.  To the extent that the 
benefits sought are not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The purpose of this REMAND is for additional development and 
readjudication of the claims.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

